Citation Nr: 9928006	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran, who had active service from February 1968 to 
October 1970, died in August 1995.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The 
appellant seeks benefits as the veteran's surviving spouse.  


FINDINGS OF FACT

1.  There is no medical evidence linking the cause of the 
veteran's death to service.  

2.  A total evaluation for service connected schizophrenia 
was in effect for more than 10 years at the time of the 
veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC have been met.  
38 U.S.C.A. §§ 1310, 1318 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement of a surviving spouse to DIC may be established 
where the veteran dies as the result of a service connected 
or compensable disability.  38 U.S.C.A. § 1310.  DIC may also 
be awarded to a surviving spouse, where the veteran was 
entitled at the time of his or her death to compensation for 
a disability that was either continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or that was rated totally disabling 
continuously for a period of not less than five years from 
the date of the veteran's release from active duty.  
38 U.S.C.A. § 1318.  

The issue addressed by the RO was whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  As explained further in this decision, service 
connection for the cause of the veteran's death is 
unwarranted because there is no medical evidence linking the 
cause of the veteran's death to service.  However, a total 
evaluation was in effect for schizophrenia at the time of the 
veteran's death.  As the result of a Board decision in 
reconsideration rendered contemporaneously with the decision 
herein, the veteran's total evaluation is determined to have 
been in effect for more than 10 years prior to the veteran's 
death continuously from the date of the veteran's discharge 
from service.  Therefore, notwithstanding the lack of 
evidence linking the cause of the veteran's death to service, 
the appellant is entitled to DIC.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
diseases, including various forms of heart disease and 
arteriosclerotic disease, are presumed to have been incurred 
in service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service, or for a disease which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§§ 3.303(d),3.310.  

The certificate of death reflects that the veteran died in 
August 1995 as the result of myocardial infarction, cardiac 
arrhythmia, and hypoxia.  Also listed as significant 
conditions contributing to the veteran's death are severe 
congestive heart failure and severe chronic obstructive 
pulmonary disease.  There is no medical evidence suggesting 
the presence of obstructive pulmonary disease in service or 
of heart disease of any form within a year of the veteran's 
separation from service.  There is also no other medical 
evidence in the claims file which otherwise would link a 
cause of the veteran's death to service.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia and tinnitus.  The appellant 
contends that medication which the veteran received for 
schizophrenia contributed to heart disease that resulted in 
the veteran's demise.  However, there is no medical evidence 
in the claims file suggesting that this is the case.  
Although the appellant has indicated that she was informed by 
a physician at one point that medication taken by the veteran 
for his psychiatric disorder weakened his heart, statements 
by a lay person concerning what a physician has said lack 
probative value.  See Franzen v. Brown, 9 Vet. App. 235 
(1996).  Without competent medical evidence linking the 
veteran's death to service, the claim for service connection 
for the cause of the veteran's death is itself not well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, as observed above, for reasons outlined in the 
Board's decision in reconsideration, a total evaluation that 
had been in effect for schizophrenia since the veteran's 
separation from service in October 1970, but which was 
reduced by the RO to 70 percent in June 1983, was restored.  
As a result, the total evaluation for the veteran's 
schizophrenia was in effect at the time of his death for a 
period extending continuously back more than 10 years to the 
time of the veteran's separation from service.  As such, the 
criteria for the appellant's entitlement to DIC have been 
established.  


ORDER

Entitlement to DIC is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

